530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com Date: 27/02/2009 To: All Canadian Securities Regulatory Authorities Subject: PARAMOUNT RESOURCES LTD. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual Special Meeting Record Date for Notice of Meeting : 27/03/2009 Record Date for Voting (if applicable) : 27/03/2009 Meeting Date : 13/05/2009 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN CLASS A COMMON 699320206 CA6993202069 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for PARAMOUNT RESOURCES LTD.
